WILLIAMS, J.
Plaintiff below testified in substance as follows: She went in the grocery store of the defendants, located at the corner of Ashland Avenue and Floyd Street in the City of Toledo, Ohio, shortly before noon on March 15, 1929, for the purpose of getting a statement of account for use in the trial of a case, and to purchase some meat. One of the defendants was in the store and *716upon being asked, to furnish the statement, he requested that plaintiff call her attorney. She went to the telephone and called up the attorney and as she stepped back and turned away from the desk on which the telephone was placed, she tripped and fell over a basket which was immediately behind her and “right where she walked up.” She further stated that the basket was not there when she went to the telephone °and that there were no customers in the store other than herself. There is also other evidence adduced which tends to show that, aside from the plaintiff, there was no one in the store but one of the two defendants, who operated it, and the help. Under these circumstances the inference arises from plaintiff’s evidence that the basket was negligently placed behind the plaintiff by some one in the store and connected with its operation while she stood at the desk using the telephone, and that she fell over it without knowledge that it was there.
In directing a verdict, the trial court erred to the prejudice of plaintiff in error and for that error the judgment of the court below will be reversed and the cause remanded for a new trial.
Reversed and remanded.
RICHARDS and LLOYD, JJ, concur.